Mr. Justice Compton delivered the opinion of the Court. This was an indictment for Sabbath breaking. The appellant pleaded in abatement, substantially as was pleaded in the case of Wilburn vs The State, decided at the present term; and upon the plea, an issue of fáet was made up and submitted, for trial, to the court sitting a jury. The court found the issue for the State, and rendered judgment against the appellant for fine and costs. This was error. The issue should have been tried by jury, as falling within the rule laid down by this court in Wilson vs. The State 16 Ark. 601; Bond vs. The State 17 Ark. 290.